Citation Nr: 0948781	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel







INTRODUCTION


The Veteran had active military service from November 1963 to 
August 1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  By that rating action, the RO 
denied the Veteran's claims for service connection for right 
ear hearing loss and tinnitus.  The Veteran filed a notice 
disagreement to the RO's November 2006 rating action.  In 
February 2007, the RO issued a Statement of the Case 
addressing these issues.  On VA Form 9, the Veteran 
specifically limited his appeal to the issue of entitlement 
to service connection for tinnitus.  Thus, the only issue 
remaining for appellate consideration is the one listed on 
the title page.


FINDING OF FACT

With resolution of the benefit of the doubt in the Veteran's 
favor, tinnitus was incurred as a result of active military 
service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
tinnitus are approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, (2009).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim for service connection for tinnitus.

II.  Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2009); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. 
App. 488, 495-97 (1997); also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- 
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Certain enumerated disorders, such as organic diseases of the 
nervous system, may be established based on a legal 
presumption by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307 and 3.309(a) 
(2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Merits Analysis

The Veteran contends that he currently has tinnitus that had 
its onset during military service when he worked on the 
flight line and weapons range without ear protection.  (See 
Veteran's March 2007 letter to his then representative, 
AMVETS). For reasons that will be outlined in the analysis 
below, the Board finds that the medical evidence supports his 
contention, and service connection for tinnitus is granted.

Service treatment records include a report, dated in late 
September 1963, reflecting that the Veteran had reported 
having an infected right ear in March 1963 that became 
"stopped up" two weeks previously.  Service enlistment 
examination report, dated November 12, 1963, shows that the 
Veteran's ears were evaluated as "normal."  The examining 
physician noted that the Veteran had a history of recurrent 
tonsillitis and perforated ear drum with no recurrent 
problems since he underwent a tonsil and adenoid extraction 
in 1959.  

A second service enlistment examination report, dated 
November 20, 1963, reflects that the Veteran's ears were 
evaluated as "abnormal;" a scar on the right ear drum was 
noted.  In mid-September 1966, the Veteran received treatment 
for right ear drainage.  At that time, he indicated that 
"sometime ago" he had had right ear trouble, which had 
completely healed.  The Veteran was diagnosed with old right 
otitis.  Subsequent reports contain diagnoses of pharyngitis 
with right otitis media, otitis media and otitis externa, as 
well as central perforation of the right tympanic membrane 
secondary to an upper respiratory infection and plane ride.  
A February 1972 Hearing Conservation Data report reflects 
that the Veteran worked in an office on "the flight line."  
An August 1972 service discharge examination report, shows 
that the Veteran's ears were evaluated as "abnormal."  It 
was noted that in 1972, the Veteran had received treatment 
for a perforated right tympanic membrane and infection that 
had resolved.  A medical questionnaire associated with his 
service separation examination report on which the Veteran 
could have reported his tinnitus is not of record.

A May 1973 Report of Medical History, contains a notation 
that the Veteran had received treatment for chronic otitis 
media while stationed in the Republic of Vietnam.  A March 
1987 United States Air Force Reserve enlistment examination 
report, reflects that the Veteran's ears and drums were 
evaluated as "normal."  A Periodic Physical examination 
report for the United States Air Force Reserves, dated in May 
1988, reflects that the Veteran's ears and drums were 
evaluated as "normal."  The examiner noted that the Veteran 
had multiple scars of the right tympanic membrane.  

Because the Veteran is currently living in the United Arab 
Emirates, he has not been able to report for an examination 
at a VA facility.  (See November 2008 letter from the Veteran 
to the RO, containing his current address in the United Arab 
Emirates).  When he previously resided in the Kingdom of 
Saudi Arabia, the Veteran was examined for his "bilateral 
tinnitus with high frequency SNHL" by Y. El. S, M. D. and 
A.H., M. D. in April and July 2007, respectively.  A history 
of noise exposure since 1963 was noted (April 2007).  After 
otological and audiological evaluations of the Veteran, as 
well as an auditory brainstem response of the ears, Dr. Y. 
El. S. diagnosed the Veteran with bilateral moderate severe 
sloping high frequency sensorineural hearing loss (SNHL) of 
cochlear origin.  Dr. Y. El. S. concluded that the Veteran's 
bilateral moderate SNHL could have been due, in part, to his 
"noise exposure."  

As the Veteran's DD 214 specifically denotes that his 
military occupational specialist was as an Air Transportation 
Supervisor and a February 1972 STR confirms that the Veteran 
worked in an office on "the flight line," the Board finds 
that his account of sustaining acoustic trauma during active 
military service to be credible.  

The Veteran has consistently maintained, in written 
statements to VA, that he has had tinnitus ever since he was 
exposed to acoustic trauma during active military service.  
He is competent to report such trauma and symptomatology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds the Veteran's statements as to exposure to 
acoustic trauma credible and consistent with the 
circumstances of his military service.  There is no evidence 
to the contrary to his reports of in-service noise exposure.  
STRs confirm that the Veteran had multiple ear problems with 
otitis media throughout his service tenure, and that he 
worked "on the flight line."  The evidence, therefore, 
establishes the occurrence of an in- service injury.
The Veteran's reports of continuity of symptomatology are not 
confirmed by other evidence, but there is also little 
contradictory evidence.  When considered in the light of the 
Veteran's reports of a continuity of symptoms, and in the 
absence of a medical questionnaire associated with his 
service separation examination report on which he could have 
reported his tinnitus, the evidence is at least in equipoise.  
Resolving reasonable doubt in favor of the Veteran, service 
connection is granted for tinnitus.


ORDER

Service connection for tinnitus is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


